 

rome Ry OF Toxs
_FILED

 

IN THE UNITED STATES DISTRICT COURT SEP - 3 2019
FOR THE NORTHERN DISTRICT OF TENAS

WICHITA FALLS DIVISION CLERK, US. CT COURT
by
UNITED STATES OF AMERICA Acie

 

 

 

 

 

 

§
§
V. § Criminal Number: 7:19-CR-010-O
§
§

JONATHAN MICHAEL FERNANDEZ
(02)

REPORT OF ACTION AND RECOMMENDATION ON PLEA
BEFORE THE UNITED STATES MAGISTRATE JUDGE

This Report of Action on Plea is submitted to the court under 28 U.S.C. § 636(b)(3).
This case has been referred by the United States district judge to the undersigned for the taking
ofa guilty plea. The parties have consented to appear before a United States magistrate judge
for these purposes.

The defendant appeared with counsel before the undersigned United States magistrate
judge who addressed the defendant personally in open court and informed the defendant of, and
determined that the defendant understood, the admonitions contained in Rule 11 of the Federal
Rules of Criminal Procedure.

The defendant pleaded guilty to Count One (1) of the Indictment (EFC No. 1) charging
the defendant with a violation of 21 U.S.C. § 846. The undersigned magistrate judge finds the
following:

1. The defendant, upon advice of counsel, has consented orally and in writing to enter

this guilty plea before a magistrate judge subject to final approval and sentencing by the

presiding district judge;

2. The defendant fully understands the nature of the charges and penalties,

3. The defendant understands all constitutional and statutory rights and wishes to waive

these rights, including right to a trial by jury and the right to appear before a United States
district judge;
4. The defendant’s plea is made freely and voluntarily;

5. The defendant is competent to enter this plea of guilty;

6. There is a factual basis for the plea; and

7. The ends of justice are served by acceptance of the defendant’s plea of guilty.

Although I have conducted these proceedings, accepted the defendant’s plea of guilty,
and recommended that the United States district judge find him guilty, upon the defendant’s
consent and the referral from the United States district judge, that judge has the power to review
my actions in this proceeding and possesses final decision-making authority. Thus, if the
defendant has any objections to the findings or any other action of the undersigned he should
make those known to the United States district judge within fourteen (14) days of today.

I recommend that defendant's plea of guilty be accepted, that the defendant be adjudged
guilty by the United States district judge, and that sentence be imposed accordingly.

Additionally, in accordance with 18 U.S.C. § 3143(a)(2), the court considered detention
or release of the defendant pending sentencing. The government had no objection to the
continued release of the defendant and the United States Pretrial Services Officer reported that
the defendant has complied with all conditions of release. Therefore, the court finds that the
defendant does not pose a risk of nonappearance or a danger to another person or the community
and shall be released pending sentencing. The defendant shall continue to comply with all of
the conditions of release previously imposed.

Signed September 3, 2019.

V8 1 neg dr

Hal R. Ray, Jr.
UNITED STATES ee a. JUDGE
